Title: To Thomas Jefferson from Cornelius Coningham, 8 June 1807
From: Coningham, Cornelius
To: Jefferson, Thomas


                        
                            Sir
                            
                            Washington June 8th. 1807
                        
                        Presuming on past services & sufferings, I pray to be appointed to the keeping of the Library for the
                            use of Congress. For my character & fitness for that office I beg leave to refer you to Mr. Gabriel Duvall and Mr.
                            Thomas Munroe.
                        I am urged to make this request from my age and infirmities, as also from Seeing foreigners, many of Whom
                            are, by no means, and cannot, from habit, be reconciled to our form of government, applying for, and getting offices under
                            the United States.   With great respect & esteem
                        I am sr. Your obedient Servant
                        
                            Corn. Coningham
                            
                        
                    